Name: 2001/319/EC: Council Decision of 29 January 2001 on the signing, on behalf of the European Community, of the Convention on the conservation and management of fishery resources in the South-East Atlantic Ocean
 Type: Decision
 Subject Matter: European construction;  international affairs;  fisheries;  natural environment
 Date Published: 2001-04-20

 Avis juridique important|32001D03192001/319/EC: Council Decision of 29 January 2001 on the signing, on behalf of the European Community, of the Convention on the conservation and management of fishery resources in the South-East Atlantic Ocean Official Journal L 111 , 20/04/2001 P. 0015 - 0015Council Decisionof 29 January 2001on the signing, on behalf of the European Community, of the Convention on the conservation and management of fishery resources in the South-East Atlantic Ocean(2001/319/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Community is competent to adopt measures for the conservation and management of fisheries resources and to enter into agreements with other countries and international organisations.(2) The Community is a Contracting Party to the United Nations Convention on the Law of the Sea, which requires all members of the international community to cooperate in conserving and managing the sea's biological resources.(3) The Community has signed the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks(1).(4) The seventh meeting of the coastal States and other parties interested in the future Convention on the conservation and management of fishery resources in the South-East Atlantic Ocean presented a draft Convention.(5) The objective of this Convention is to ensure the long-term conservation and sustainable use of the fishery resources in the Convention Area through the effective implementation of the Convention.(6) Community fishermen fish stocks in the Convention Area and it is in the Community's interest to play an effective role in the implementation of the Convention. It is therefore necessary for the Community to sign the Convention,HAS DECIDED AS FOLLOWS:Article 1The signature of the Convention on the conservation and management of fishery resources in the South-East Atlantic Ocean is hereby approved on behalf of the European Community, subject to the Council Decision concerning the conclusion of the said Convention.The text of the Convention is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Convention on behalf of the Community, subject to its conclusion.Done at Brussels, 29 January 2001.For the CouncilThe PresidentM. Winberg(1) OJ L 189, 3.7.1998, p. 16.